OFFICE   OF THE       ATTORNEY       GENERAL     OF TEXAS
                                        AUSTIN




Hon.   J.    B.   Q@edor
Assistant County Attorney,
Limeetonc County
Groeebcclr,Texas




             This is to acmoirl                             your letter and
brief   of Pcbruarp        Qtlh    In                      tion   YCU SCC!i   our
lnterpretcrtlon
lar request for 1~11
salary payable to                                       Lticstone County.
                                                         t LirJestoncCounty
                                                 your   county    rsith3.22 the
                                                 le 2012e, Vernon’s*Annotated
                                                 cated reads as folloasr
                                             lssloncrs’ Court ‘in




              shall be paid in money an annual salary in
              tlrelre(12) equal lnstallnents of not less
              &han the total 61011
                                 earned as 0 mnens tion
              ps ht? in his official eanacit; for :he fls-
                             and not more than the naxinaxx
                   ear If)!36,
              -II            such off-1 ccr under laws crlst-
              intzon Awzust 24, x 33& ; l l + and provided
Hon. J. 8. Engledov, Aarch 0, lP3Pr Page 2


        that In counties having a population of thirty-
        seven thousand fire hundred (j7,mO) and lass
        than sixty thousand (80,000) lecordinp,to the
        last proceding Foderal Census, and having assesa-
        cd valuation in exaess of Twenty Ulllion (@),OOO,
        000) Dollars, acconilng to the last preceding ap-
        prorod tax roll of such county, the maxim-
        amount allored such officers as salaries,nay be
        Increased ono (1 ) per cent for each One Uillion
        ($&OOO,OOO) Do1fars talauitionor fractional part
        thereof, in exoess of aaid Twenty Ullion ($24j,ooo,
        000) Dollars valuation over and aboto the naximuin
        amount allowed such offioer under lava existing on
        August   24,   IS36.    *   l   l’

        As stated by you, Limestone County does not have n
sufficientlylarge asaeaacd tax valuation to arajl an offjccr
of the one (1%) per contun por million inorcaacs provided for
in the bill and therefore said provision nil1 not be noticed
further.
        It vill be seen from reading the above-quotedportion
of the act that it la the duty of the Conrmiaslonera~Court to
fix the salary of the District Clerk within the following lim-
itar
             t ulLlJ&mLr lownot less than tha total
        sum -cd   as conpensatiopby him In his offl-
        cial capacity for the fiscal year lsS6.9
             2. Uaxhmnt ~.**+ not more than the maxi-
        nunu&nount a.llovedsuch offioer under lava exist-
        inqgrz   August    2?       l9336.. (Section 13, Arf.   3912c,
                 .
        In determining the application to be made to ascertain
the minimum salary, we must interpret the meanln~ of the swords
*-se       co-'            Does this mean the fees actually a-
lected by the offioor for the year 1936, or does it contfmplote
the net fees earned, Including both the fees actually collected
and those which for any reason were uncollected?
         The Officers' Salary Bill (of which Art. 39120, supro,
 is a part) vas passed by the Forty-fourth Legislature at its
 second-calledsession In 1936; as finally paSsed it was a con-
 ference comctltteereport of Senate Bill No. 6*
         In construing the statutory,language'earned as compen-
 aatlonn, the courts Vould bc authorized to asccrtaln the legls-
 latlvo intent,,and to so ascertain may consult any available
 sourte of Information,espeololly referring to the leglslatlve
7   lion.J. U. Engledow, Larch 0, 1030, Page 3
                                                                    s
    history of an enactment. Grass0 we Cannon &all :&tar Frcifihf
    Lines, (Corn.App.) 81 6. 1. (26) 482. Refcrcnco may bc mado
    to 1eglslatire journola and records in order to ascertain the
    history of the passage of the act, to clarify it, or to dig-
    close tho Intention of the law-making body. Red Rircr Nat.
    Bank v. Farguaon, (Cir. App. ) l!i52
                                       60 1. lD8A, afflnncd aa
    s. w. 023.
           In undertaking the task   of asaertainin~ tho legislative
    intent as to the mlnlmnrrm salaries to be paid offlcors genoral-
    ly (dietriot olorks included 6peOlfiCally),me have curofully
I   examined tho Senate Journal and the ilcuaeJounal of the acc-
i
    ond-called seasion of the Forty-fourth Legislature.
           We find Senate Ml1 No. 6 was Originally introduced
    In the Senate by Senator Delterryon October 23, m36.   It was
    roferrcd to the CocPPltteeon State Affairs (Senate Journal,
    Forty-fourth Legislature, Second-called Session, 1036, p, 36);
    favorably reported (p. 44); considered, and mended In many
    respects (pp. 401 47, 6001610 63~ 62, 64~ 66, 661 89, 701 72,
    73, 74); passed to ongrcstvnent (p.74); oonstitutionalrule sus-
    pended, and finally passed (p.74); engrossed (p. 88); rcoeived
    from Souse with azmxbnenta (p. lO0); Conference Committee re-
    quested aud named (p. 102); Conferenae reports (9. 432); Con-
    ferenco report adopted by Scnate (p. 464); reported as adopted
    by Siouae(p. 4PO)j ai6m3d by President of Senate (p. 606)~ and
    enrolled (p. 606).
           hong the Scnntc mendmcnta reacrded when the body was
    conaiderlng the bill, and before It Tas sent to the House,
    was the amendment to section 16 ?f the OrIgInal bill, the pur-
    pose being t.0fix the 8alarieS Of named Officer8 (Including
    the District Clerk), a~bmitted by Sonafor Davis, containing
    the follo~lng lanfiua6el
                 ma-Each of said officers  and their depu-
            ties, assistants and clerks shall be paid In
            money in annual salary in twelve equal install-
            ments of not less than tho total sm received
            se compensation by him in his officlsl capacity
            f;brthe fiscal-year j.U36,and not more than the
            maxtim mount sllorcd such officer under Eerier-
            al and apoclol laws existing on August 24, 1936,
            I)lt4P. (Senate Journal, supra, p. 64).
            mla amendment was adopted by a viva vocc vote, as shown
     on the ssme page of the jQurnti*
            sonstor Davis offered another arvzndaentto strike out
     Section 17 of the bU1 and substltute~‘another in lieu thereof,
     and the substitute was adopted. (p. 66, 6. J.)- Scotion 17 rc-
     lated to precinct officers a8 well as county officers. In the
lion* J. Lc. Engledcm,    !&arch0, lp!X!,Pago 4


substitute TO find this language8                  .
              la l l shnll pay unto each of said offi-
         cers or deputies, assistants and clerks In
         money an ulnual ealarJ In twelve eausl lnstall-
         me&   of 3
         as compensotlon by said officer, deputy, as-
         Blatant and clerk in his said offlclrilcanac&
         for the fiscal year lO36, and not more than the maxl-
         mum maount allowed such officer under existing gener-
         al and apecisl laws; a l l.,
        On motion Of Senator Doberry, both sections (16 and 17,
partially quoted above), wero further amended by striking out
the words “and their deputies, assiatanta, and clerks”, (p.66,
6. J.).
        Weefind no further ~Cndmcnta to the above-quot;:p;rts
before the bill reached the House of Representatives.
find statwents WC regard as aignlficsnt  in .Reawms for Vote”
printed In the Journal by DcBerry after final passage in the
Senate (p.74, S*J.)I
             ‘1 ~votedfor final paasaee of 6. B. No. 6,
         realizing that It contained several objoction-
         able features. + l l I also object to the sal-
         ary schedule In the bill, 0s 1 think it would
         bo better to have provided that the salaries
         for the year I936 be ,theears as the total corn-
         penaatlon rccelvod bs thesc offices in 1!!3%
         b?@Ulillg with the year 1937, 1 think the b-ill
         should have provided a fixed salary for each
         official, as nearly as possible to aat they
          are n01 drawing.

               .It    Is my hope that in the Conference Com-
          mitt&c     thcso and other faults can be taken out
          of the bill..
           When the Senate Bill ,rcachedthe House (House Journal,
 44th LegiSlatUre,   Second-called %3SSiOnp p. 126) on October
 30, 1936, it ~06 later in thC snT3oday read first time and rc-
 ferred to the Committee on Counties (p, 133), and favorably re-
 ported (p. 192). The bill was laid before the Souse In lieu
 of the Douse Bill (il.1).NO. 62) on the same subject on Xovem-
 ber 1, 1036 (p. lS4), when Reproaentativehnetsch offered an
 smendment to Senate Bill NO. 6, same being H. Be 62, as s sub-
 stitute for the Senate Bill. The amendnent (S. B. No. .6,au-
 pra), wae variously amended (pp. 184 to l90 inclusive, none of
 which amendments were germane to the point we are invcsti:at-
 ing), and was adopted in lieu of Souse Bill 62. (p. 190). It
 vaa then passed to third readin3 the constltutionalrule was
                                                                     Q:
-If
,
      Hon. J. Lo Englcdow,Aarch 0,   lll!B,   Page 6


      auapendo& and passed finally in the Uouse. (p. 191). Tho
      Scnato reported refusal to concur in the House amondmcnta
      (p. al), the House Conference Comltteo Taa appointed (p.
      302); the Conference Comittoo made its report to the
      HOUSC ( , 466); was taken up and adopted by the Uousa (pp.
      484-486s 8 tho Gcnate reported adopted (p. 493), and it was
      duly signed by the Speaker of the Uouae (p. 666).
              We have carefully verified the above proceedings and
      ascertained the ouct language of the bills aa introduced in
      each llouae by lnspocting the orl&ml   papers on file In the
      office of the Secretory of State.
             Uouao ~111 No. 62, as origInally introducedprovided
      tho minIman and maxinm solarjoe In section 8b thereoft
                  .* l l Each of said officers and their
             deputies, asaistonta and clerks shall be paid
             in money an annual salary In twelve equal in-
             stallmentsof not less than the total~aum re-
             oolvod as compensationby him in his official
             carmcltv for tho fiscal year iam and not more
             than the maxinmr~auount allowed such offlccr
             under eX.%StbIg general and special lava.l
             In the original Senate Bill, as Introduced by Senator
      DOBerry, the ‘salaryschedule was sot up in brackets of coun-
      tics classified according to population. This was se&Ion
      16 of the bill introduced. It provided a range of from not
      Leas than Twenty-one Hundred ($2lOO,OO) Dollars nor uorc than
      Three Thousand ($3000.00)Dollars In counties from twenty
      thousand to twenty-five thousand populntlon, and in various
      population brackets lncressed,thO allowable 8alary to not less
      than five thousand ($6000.00)Dollars nor nor0 than Sixty-five
      Uundred ($0600.00)Dollars ae the abaolute maxinum In any event.
      It then contained this provIsoI
                     *Provided,however, that the salaries to
              be fired   by the Commlasloncrs~Court for the
              above named officers for the fiscal year begin-
              ;zttJnnuary 1, 1030, shall not be loss thaii
                     y (oO$:)per cent of tho compensationcarn-
              (1,
              e
              the cfoiscal year endinp December 31, 1036, but
              3x1no went to exceed the maximum salary allow-
              &l under the provisions of Art. 3883 as-amended
              by Chopter 223 of the General Laws of Regular
              Session of the 43d Legislature.*
              U?len the Conference Cotzmittee
                                            reported,it had discarded
       many of the features of both Il.U. 52 and S. B. 6 and bed writ-
       ten an entirely new bill. The language of Sec. 8b of the Souse
lion.J. U. Endodcr, iiaroh0, 19301 Page 6


Bill and of ecctlon 16 of the Senate kiill,had dleappcared
altogethor. Section 13 wns devoted to the eubject matter,
and ne euh:ilttedby the ConferenceCorm~lttec,adopt&l by
both houses and signed by tho ciovcrnor,   Is in exact language
the same a6 section 13 of Article 8922s of Vernon*s Civil
Statutes. The language ‘not less than the j.ot1 w       e ma
as comnonsatlonby bin in his official capaolt; for tbz fiscal
year 1036” appears for the flret time ln the Conferonce Corn-
mlttoo roport, which beoame the lan. The words @total sun rc-
-‘aa       cQmpensatlongplaced w rectlon 15 by Senator Da+=*
amen&non& voro thus superseded. Also in ecctlon 17, relating
to precinct officers, the words ‘carnod as compensation earned
by him”, appeor for the first   time in lloq of Senator Davlie~
langucrgc, “not less than the total sun received as compensa-
tion by said oSflcer", etc.     (ionealso ~0s the language of old
Ii. 8. 62 %ot .leee than the total 811~1reoelrod  ,a8componsatlon
by him.. The word *reoelrod*    rae changed to Coarnodm. The
leglslatlvc intent Is thus subject to no posei-sputoj          they
 intended the word .earned” to be In the law rather than the word
8reoelvedu.
        Webster’s Nea lntcrnatlonalDictionary, second cdltion,
defines the uord *earn.:
             .To merit or deeowe, .a8by labor or eer-
        vice; to do that which entitleaone to (a re-
        ward, uhctber the reward Is rccolred or not);.
         The same authority defines wrecelrew8
              *To cope Into po~sseselonof, get, acquire,
         or the like from any source outride of onebelf
         or lteolf.s
         And Webster eaye loompeneatlonwme%ne:
              “That whloh constitutes,or Is regarded as,
         an equivalent or reoompense;   that which makos
         good the lack of variation   of something else;
         that which ccmpensates for loss or privation;
         amends; rmuncr6tiOn; rCCOmpCnSe; a6 compensa-
         tion to diepOsSeS6ed Olmers".
         In the case of'Cone T. Gardner, 3 Se U'.(2d) 1, at p. 3
 the Supreme Court of Arkansas discusses the mcaninr:of the word
 'compcnsatlon'and the following ecntcncc appcare:
              *Compensation,which 16 used In the sense
         of reimbursement,means either salary or fees,
         and it may also include expenses.*
    Ilon.   J.   U* ICngledm,   S;arch0, l0X1, Pa&e 7

I
                tho foregolnpJ
                 From          we are of opinion that as tho
    statute was finally enacted It provides the officer shall
    bo entitled to "not less than the total ~IXZJ
                                                earned as com-
               rather than Ws~ collectodW or "earned and collcct-
         that in arriving at the correct minima  to bo paid said
    offioer, the Cimmlssloner~~ Court should wn6ider the sun
    total of both tho fees wllocted and unwllected to which
    he would haro been logally cntltlcd for the year 103R.
           Ilcnote your question as to Whether ex-officio compcn-
    eatlon pald In 1036 should be included ln wmputlnp, the mlnl-
    sum salary of the officer. Article 3896, R. C. 6. l926, pro-
    vides for such ex-officio a6 fOllorer
                      "The Comnlseloncre~Co&t Is heroby do-
                 barrod from allorlng compensationfor ex-
                 officio services to wunty'offloiale uhen the
                 compensation and excess fee6 which they are
                 allowed to retain shall roach the maximum prc-
                 tided for In this ohapter. In cases here the
                 Wmp~satiOn and WOO66 fee8 rhlch the OfficCr6
                 are allowed to retain shall not reaoh the maxl-
                 mun provided for In this chapter, the Camdee-
                 ~louere@Court shall allor compensationfor ex-
                 officio services vhon, In tholr judgment, such
                 .compensatlon16 necessary, provided, such wm-
                 pcnsatlon for er-cff+cio eorvices allorod Shall
                 not lncreaeo the compcneatlon of the offlclal
                 beyond the maximum of wmpeneatlon and excess
                 fees allowed to bc retained by him under this
                  chapter. Provided, houever, the ex otflclo
                  herein authorized Shall be allowed only after
                  an opportunity for a public hearing and only
                  upon the affirmative vote of at least three
                 members of the Commlaslonere~ Court.6
            Clearly, such ex-officio as 196 allowed and paid is
     within the meaning of the phra6C *total 0103earnod a6 COQ-
     pensatlonw
            You are thoroforo advised that the ex-offlclo salary
     paid an officer In 1936 should bc takon into consideration
     in computing tho minimum salary of such officer under the
     proscnt lar.
             Your next question Is nhcther the expeneoe for deputy
      hire, preulum on surety bond, telephone and postage should be
      deducted from the total rccelpts,of the office In wmputlng
      the *total 616~earned a6 conpensation by him in bia official
      cq aclty."
klon. J.   b. Engledcw, Aarch 9,   iD=, Pago 8


         We again note tho    exact language of the act as
 finally peered:
                snotle88 than the total  sum eorped
           as compensation by him ln his official
           capacity for the fl8cal Jear*m3&6
          The law6 ln _fo'oroe
                        _. ln   j236 affecting the compensation
                             .._-                           -
 of offloere are stata x21Article8 3883, =I      and 3a,g. me
  6uIItotal of earning6 under all three of said articles con-
  stituted the compensationof Said offloere. Bowever,    the
' county d$d not pay any of the authorized expenditures. Arti-
  cle 3821 provided otherwise1
                 6Each officer named in thin Chapter
           shall first out of the current feee of
           hi6 office pay or be paid the amount al-
           lowed him under the prorlslons,of Article
           3283, together with the salaries of hi6
           a6sl6tant6 and deputie8, nnd authorized
           expenses under Article 382Qr and the amount
           necessary to cover coat6 of prgnlun on
           whatever surety bond may be required by law."
         There was no provision of the statute guaranteeing
 the offlcor ho Shotid first receive  the amount allowed under
 the provision8 of Art. 3883, 80 the officer had to pay author-
 ized expendituresout of the fund8 coming Into his hands, lr-
 respcotlro of whether the smounf mentloned In Art. 3883 was
 earned or collected. Therefore, the *total sum earned a6 com-
 pcnsatlon by him* was the net total earnod aftor payment of
 hls authorizedzpensea.      Tho Lcglelature did not stipulate
 wearncd by the offlcew, but rather "earned by him,*
         lo are of opinion, and you are so advised, that the
 Wmmlealonerh~ Court should deduct from the total compensation
 earned, collected and ~COlleCtOd, the ezpenses of the office
 for the year 1936 which were legally allowed by the comSnl8s-
 loners' Court for that year.
          From tho'facts and figures 'furnlehcdby you, WC arrlvo
  at the mlnlmum 8alary of tlicDistrict Clerk of Linestone Countya
            Fees  collected - - - - - - - - -     - - $2136.38
            Ex-cfflclc salary- - - - - - - -      - - 900*#
            Fee8 earned but not collected- -      - -   4% 44
                GROSS TOTAL EARNliD)- - - - - -   -   - $3620.82
            Deduct amount of authorized ex-
lion..J. 8. Englodow, i~arch0, lQ3Pr Pago 9



       WC wncludo the nlrtlmu~~flguro at which the annual
salary of the District Clerk of Limestone County can be
set is ho Thousand Six uundred Four Dollars and Seven
Cents ($2,80&07).
       we next wnsldcr the maximum salary of the officer
in question and adverting to section 13 of Art, !Wl2e,
supra, find the follorl~g:
            *and not more than the maxImronamount
       allowed such officer under laws existing on
       Au@st 24, =36;'
       On the date mentioned the naximlon6m polmltted by
law to be retained by the Dlstrlot Clerk in a county of
your population bracket was Forty-ttioHundred and Fifty
Dollar6 ($42SO.00),as set out in Chapter 327, Goneral and
Speclol Laws, Forty-fourth Legislature, Regular Session, p.
762 at pQ:e 763. This Is present Article 38R1, Vernon's
H. C. S., effective hay lR, U36.    Thereforo,the max&un
the court could set the salary nould be Forty-two Hundred
and Fifty ($&260.00) Dollars.
                                       Yours very truly



                                               ~/zzriL
                                   B
                                    4         n&lQln v00dal1
                                                   Assjetant